103 Mich. App. 763 (1981)
304 N.W.2d 3
PEOPLE
v.
GATEWOOD
Docket No. 48212.
Michigan Court of Appeals.
Decided February 17, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Edward J. Grant, *764 Prosecuting Attorney, and John L. Wildeboer, Chief Appellate Attorney, for the people.
Myron E. Sanderson, for defendant on appeal.
Before: M.J. KELLY, P.J., and ALLEN and C.L. HORN,[*] JJ.
C.L. HORN, J.
Defendant was convicted of felonious assault, MCL 750.82; MSA 28.277, and appeals as of right. Defendant raises a number of issues, one of which merits discussion.
On the morning of the first day of trial, defendant informed the trial court that he had dismissed his attorney the previous night based upon his belief that, since the court had denied most of defendant's trial motions, his attorney could not prepare an adequate defense. He then moved for a continuance in order to obtain new counsel. Defendant's attorney informed the court that he had a very good relationship with defendant and that the dismissal was very surprising.
In denying defendant's motion, the trial court concluded that counsel had done an extremely capable job representing the defendant which included the filing and arguing of all possible motions and obtaining the dismissal of an additional count of possession of burglary tools. The court also noted that defendant waited until the day before trial to dismiss his attorney and that the case had been adjourned previously at defendant's request. After defendant denied several times that he wanted to proceed with the trial and represent himself, the court concluded that, since defendant appeared to be knowledgeable in the law, he could proceed in propria persona but that his attorney *765 was to remain in the courtroom in order to provide assistance. Defendant remained silent during the entire course of the trial. He did not challenge any of the jurors, make any opening or closing statement, conduct any cross-examination of the prosecution's witnesses, or present any evidence in his own behalf.
Defendant argues that the trial court erred in denying his motion for a continuance in order to obtain new counsel. We disagree. While substitution of counsel should be permitted if it does not disrupt the judicial process and if discharge of the first attorney is for good cause, People v Eddington, 77 Mich. App. 177; 258 NW2d 183 (1977), lv den 402 Mich. 944 (1978), the granting of adjournments and continuances is a matter of court discretion. The exercise of this discretion is to be evaluated with reference to the five factors set forth in People v Wilson, 397 Mich. 76; 243 NW2d 257 (1976). The record indicates that defendant did not have a bona fide, irreconcilable difference with his attorney that would have justified substitution. Defendant and his attorney appear to have had a good working relationship until the day before trial. While defendant complains that the trial court had denied several of his motions, defendant fails to recognize that his attorney succeeded in dismissing the count of possession of burglary tools and that he presented all possible motions on defendant's behalf.
Finally, we do not find that defendant was prejudiced by the trial court's denial of his motion for a continuance. While it is true that counsel did not participate at trial, this was the result of defendant's decision. Defendant was given the option of continuing with his attorney in a full or advisory capacity or of proceeding in propria persona. The *766 court properly concluded that defendant's actions and arguments in court showed that defendant was competent to represent himself. It is clear that any detriment to his defense was a product of his own decision to reject the trial process once his initial request was denied. He refused to cross-examine witnesses or present any defense, and he ignored all procedural questions asked by the court.
Therefore, we find that the trial court did not abuse its discretion in denying defendant's motion. We have also examined the other issues raised by defendant and find no reversible error. Accordingly, the defendant's conviction is affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.